SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-32039 CapLease, Inc. (Exact name of registrant as specified in its charter) Maryland 52-2414533 (State or Other Jurisdiction of (I.R.S. Employer Identification No.) Incorporation or Organization) 1065 Avenue of the Americas, New York, NY (Address of Principal Executive Offices) (ZIP Code) Registrant’s Telephone Number, Including Area Code: (212) 217-6300 Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the Registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).Yesx No o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filerx Non-accelerated filero Smaller reporting companyo (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x As of November 8, 2012, there were 66,766,965 shares of common stock of CapLease, Inc., $0.01 par value per share, outstanding (“Common Stock”). CapLease, Inc. Index to Form 10-Q Page PART I. FINANCIAL INFORMATION 2 Item 1. Financial Statements 2 Consolidated Balance Sheets as of September 30, 2012 (unaudited) and December 31, 2011 2 Consolidated Statements of Operations (unaudited) for the Three and Nine Months Ended September 30, 2012 and 2011 3 Consolidated Statements of Comprehensive Income (Loss) (unaudited) for the Three and Nine Months Ended September 30, 2012 and 2011 4 Consolidated Statement of Changes in Equity (unaudited) for the Nine Months Ended September 30, 2012 5 Consolidated Statements of Cash Flows (unaudited) for the Nine Months Ended September 30, 2012 and 2011 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 41 Item 3. Quantitative and Qualitative Disclosures About Market Risk 57 Item 4. Controls and Procedures 60 PART II. OTHER INFORMATION 60 Item 1. Legal Proceedings 60 Item 1A. Risk Factors 60 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 61 Item 3. Defaults Upon Senior Securities 61 Item 4. Mine Safety Disclosures 61 Item 5. Other Information 61 Item 6. Exhibits 61 SIGNATURES 62 1 PART I.FINANCIAL INFORMATION Item 1.Financial Statements CapLease, Inc. and Subsidiaries Consolidated Balance Sheets As of September 30, 2012 (unaudited) and December 31, 2011 (Amounts in thousands, except share and per share amounts) As Of September 30, As Of December 31, Assets Real estate investments, net $ $ Loans held for investment, net Commercial mortgage-backed securities Cash and cash equivalents Other assets Total Assets $ $ Liabilities and Equity Mortgages on real estate investments $ $ Credit agreements Secured term loan Convertible senior notes Other long-term debt Total Debt Obligations Intangible liabilities on real estate investments Accounts payable and other liabilities Dividends and distributions payable Total Liabilities Commitments and contingencies Stockholders' equity: Preferred stock, $0.01 par value, 100,000,000 shares authorized: Series A cumulative redeemable preferred, liquidation preference $25.00 per share, 3,401,107 and 3,204,900 shares issued and outstanding, respectively Series B cumulative redeemable preferred, liquidation preference $25.00 per share, 2,140,913 and 0 shares issued and outstanding, respectively – Common stock, $0.01 par value, 500,000,000 shares authorized, 66,766,965 and 66,275,535 shares issued and outstanding, respectively Additional paid in capital Accumulated other comprehensive loss ) ) Total Stockholders' Equity Non-controlling interest in consolidated subsidiaries Total Equity Total Liabilities and Equity $ $ See notes to consolidated financial statements. 2 CapLease, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) For the Three Months Ended September 30, For the Nine Months Ended September 30, (Amounts in thousands, except per share amounts) Revenues: Rental revenue $ Interest income from loans and securities Tenant reimbursements Other revenue Total revenues Expenses: Interest expense Property expenses General and administrative expenses General and administrative expenses-stock based compensation Depreciation and amortization expense on real property Other expenses 38 Total expenses Other gains (losses): Gain on investments, net Gain (loss) on extinguishment of debt, net – ) ) Total other gains (losses) ) Income (loss) from continuing operations ) Discontinued operations: Loss from discontinued operations (6 ) Gain (loss) on investments – ) Provision for loss on property investment – ) – ) Total discontinued operations (6
